
	
		II
		112th CONGRESS
		1st Session
		S. 10
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mr. Reid (for himself,
			 Mr. Durbin, Mr.
			 Brown of Ohio, Mr. Kerry,
			 Mrs. Gillibrand,
			 Mrs. Boxer, Mr.
			 Lautenberg, and Mr. Akaka)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To ensure equity for women and address rising pressures
		  on American families.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Family Economic Success
			 Act.
		2.Sense of the
			 SenateIt is the sense of the
			 Senate that Congress should—
			(1)guarantee pay
			 equity for women;
			(2)reward companies
			 that promote flexible work environments for working parents with children, and
			 workers who are caregivers;
			(3)guarantee paid
			 family and medical leave and paid sick days; and
			(4)improve the
			 quality and affordability of child care.
			
